Citation Nr: 0636723	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  96-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to August 
1975, from November 1979 to May 1980, and from January 1987 
to August 1990.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In October 1994, the veteran testified before a Hearing 
Officer at the RO.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Under 38 U.S.C.A. § 5103A, VA has a duty to make reasonable 
efforts to obtain relevant records from Federal agencies to 
assist the veteran in substantiating his claim for service 
connection.  In this case, the record indicates that there 
may be relevant service medical records of outpatient mental 
health treatment that have not been obtained.  Additional 
efforts to obtain the records are warranted.  During the 
October 1994 RO hearing, the veteran stated that he was 
hospitalized for psychiatric treatment in February - March 
1990 and then continued to receive psychiatric treatment 
until his separation from active duty in August 1990.  
Inpatient treatment records of a February 27, 1990 to March 
2, 1990 hospitalization at the U.S. Army Hospital in 
Nuremberg, Germany are associated with the claims file.  
However, records of outpatient mental health treatment from 
March 1990 through August 1990 are absent.  

The record contains a November 2001 National Personnel 
Records Center (NPRC) response to a July 2000 RO request.  
The RO requested inpatient clinical records for psychiatric 
treatment at the Army Hospital at Nuremberg USA MEDDAC, from 
February 27, 1990 to December 31, 1990.  This request did not 
include a request for outpatient mental health treatment 
records.  Associated with the claims file are the inpatient 
treatment records from the US Army MEDDAC Nuremberg.  These 
records contain a March 2, 1990 notation directing the 
veteran to a follow up psychiatric appointment on March 14.  
This notation lends support to the veteran's assertion that 
he received outpatient mental health treatment following his 
hospitalization.  

In May 2004, the RO initiated a similar request for 
additional clinical records for the period February 1990 to 
March 1990.  A November 2004 response from the NPRC indicates 
that a search of the U.S. Army hospital in Nuremberg, Germany 
was conducted for August 20, 1990 to March 22, 1990, but no 
mental health records were located.  The limitation of this 
request to February and March 1990 and the NPRC response, 
which indicates a search in illogical chronology, raises the 
possibility that all reasonable efforts to obtain outpatient 
mental health records from March to August 1990 have not been 
completed.  On remand an attempt should be made to obtain any 
outstanding outpatient mental health treatment records.

Additionally, 38 C.F.R. §3.304(f), governing PTSD claims, has 
been amended twice during the course of the veteran's appeal.  
After reasonable efforts are made to obtain the veteran's 
outpatient mental health records and the records are either 
received or determined to be unobtainable, the veteran's 
claim must be readjudicated under the version most favorable 
to the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
VCAA notice in compliance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Request any service medical records of 
mental health treatment from March 3, 1990 
through August 14, 1990, including, but 
not limited to, outpatient mental health 
treatment records for treatment conducted 
at the U.S. Army Regional Hospital in 
Nuremberg, Germany.  Any received records 
should be associated with the claims file.  
If no records are obtained, an appropriate 
negative response or responses should be 
associated with the claims file. 

3.  Following completion of the foregoing, 
readjudicate the claim on appeal with 
consideration of all pertinent laws and 
regulations, including the old and new 
versions of 38 C.F.R. § 3.304(f).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim for benefits, to include 
providing the veteran with the text of the 
above enumerated regulations.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


